DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1, claims 1-10, and species 5, Figures 33-35, in the reply filed on 2/2/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2021 by Attorney Thomas J. Edginton.
Claims 6, and subsequent dependent claim 7-9 are withdrawn from further consideration by the Examiner pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. The feature of a “firing member configured …and establish a desired tissue gap” is a feature that is not associated with the elected embodiment.  Specifically, upon a thorough examination of the specification, this feature is only found in paragraph [0131], which is associated with Fig. 13, and paragraph [0158], which is associated with Figures 47 and 48.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
“source of rotary control motions” in claim 1;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  Specifically, the term “source of rotary control motions” recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim limitation “source of rotary control motions” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   Specifically, the disclosure is silent regarding the definition of this term, and therefore fails the written description test.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 10, the limitation “said closure linkage is configured to movably interface with said closure shuttle but is not coupled thereto.” Renders the claim indefinite, as it is unclear as to how the linkage would interface to the shuttle without being coupled thereto.  In the interest of compact prosecution, the Examiner will interpret this limitations to include a linkage that is not directly coupled to the shuttle; i.e. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vidal, (US 5,749,893).

Regarding claim 1, Vidal discloses: A surgical instrument (Fig. 1, surgical instrument 10), comprising: 

an elongate shaft assembly (Fig. 1, tubular frame 12); 

a surgical end effector (Figs. 16-20, upper and lower jaws, 216 and 218) operably coupled to said elongate shaft assembly for selective articulation relative thereto about an articulation joint (Figures 19 and 20 show a close in view of the articulation joint), said surgical end effector comprising: 

(Figs. 16-20, lower jaws, 218); and 

a second jaw (Figs. 16-20, upper jaws, 216) movably attached to said first jaw for movable travel between an open position (Fig. 16) and a closed position (Fig. 18), said surgical instrument further comprising: 

a source of rotary control motions (Col. 10, lines 5, “A proximal end (not shown) of the actuating rod is connected to the surgical instrument by methods known to those skilled in the art for actuation by the operator of the instrument.”) located proximal to the articulation joint; 

a rotary closure shaft (Figs. 16-20, actuating rod 268) operably interfacing with said source of rotary control motions; 

a closure shuttle (Figs. 16-20, clevis 266) operably interfacing with said rotary closure shaft and configured for axial travel between a first position and a second position upon (Figs. 16-18 show the two different positions, as highlighted by the arrows showing motion) application of a rotary closure motion thereto by said rotary closure shaft; and 

a closure linkage (Figs. 16-20, links 228) operably coupled to said second jaw and operably interfacing with said closure shuttle such that when said closure shuttle is moved into said first position, said closure shuttle causes said closure linkage to pivot (Fig. 16) and when said closure shuttle is moved toward said second position, said closure shuttle causes said closure linkage to pivot said second jaw to said closed position (Fig. 18).

Regarding claim 2, Vidal further discloses: said closure linkage (Figs. 16-20, links 228) is pivotally coupled to said second jaw (Figs. 16-20, upper jaws, 216).

Regarding claim 3, Vidal further discloses: said first jaw (Figs. 16-20, lower jaws, 218) defines an end effector axis and wherein, when said closure shuttle (Figs. 16-20, clevis 266) is in said second position (Fig. 18), said closure linkage (Figs. 16-20, links 228) is substantially perpendicular to said end effector axis (Fig. 20 shows a modification to the embodiment of Figs. 16-18.  In this embodiment, due to a mild change in the shape of the link, 328, the pins connecting the link are offset, and the main portion of the link is shown perpendicular to the axis) and when said closure shuttle is in said first position (Fig. 16), said closure linkage is located at an acute angle relative to said end effector axis.

Regarding claim 5, Vidal further discloses: said first jaw  (Figs. 16-20, lower jaws, 218) comprises an elongate channel configured to removably support a surgical staple cartridge therein (Col. 5, line 63, “In surgical stapling apparatus, one of the jaws (in this case, the lower jaw), may include a disposable staple cartridge 508.”) and wherein said second jaw (Figs. 16-20, upper jaws, 216)  comprises an anvil (Col. 11, line 53, “The upper jaw or anvil jaw 16”).

Regarding claim 10, Vidal further discloses:  said closure linkage (Figs. 16-20, links 228) is configured to movably interface with said closure shuttle (Figs. 16-20, clevis 266) but is not coupled thereto (see 112B rejection above.  In accordance with the interpretation, the pin that connects 118 to 266 meets the claim limitations and allows the two items to interface without being directly coupled).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vidal in view of Jaworek, (US 2014/0246471).

Regarding claim 4, Vidal discloses the device of claim 1.  

Vidal does not explicitly disclose: said closure shuttle is threaded onto said rotary closure shaft.

Jaworek teaches: said closure shuttle (Fig. 3, drive shaft attachment member 184) is threaded onto said rotary closure shaft (Fig. 3, end effector drive screw 180).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the closure shuttle and the closure shaft to utilize a system in which the shaft was a threaded design, thereby allowing for the shuttle to be threadingly attached to the shaft and actuated by the rotation of the shaft.  The benefit of this system is that it reduces the number and complexity of the parts, as no further part is needed to couple the shuttle to the shaft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095.  The examiner can normally be reached on Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DARIUSH SEIF/Primary Examiner, Art Unit 3731